ON PETITION FOR REHEARING
On June 16, 1970, this Court rendered an opinion affirming the action of the Circuit Court of Madison County assessing a fine of $18.50 against the defendant, Hubert Hoyel, for carrying on the business of plumbing without a permit and license from the City of Jackson, Tennessee, in violation of certain ordinances of the City of Jackson, Tennessee, The appellant, Hubert Hoyel, filed twelve assignments of error in this Court all of which were considered and overruled by this Court.
The defendant-appellant, Hoyel, has filed a petition to rehear in which he earnestly insists that the judgment of the lower Court should be reversed because the Trial Judge charged the jury that it was incumbent upon the City only to prove the defendant guilty by a greater weight or preponderance of the evidence and that the jury should have been charged that the jury must be convinced of the defendant’s guilt beyond a reasonable doubt. The de*742fendant made no special request for such a charge upon the trial in the Court below. He did not make the failure to give such charge a ground of the motion for new trial. He did not list such failure as one of the assignments of error upon the original appeal in this Court. We hold that such insistence being made for the first time in a petition to rehear comes too late. Tenn. Oil Co. v. McCanless, 178 Tenn. 683, 157 S.W.2d 267, 162 S.W.2d 1081.
The petition to rehear is respectfully denied at the cost of the petitioner.
PURYEAR and MATHERNE, JJ., concur.